DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. 
Applicant alleges that Rousselin does not teach disk 6 to have an off position and that the Office has improperly supplemented the prior art. 
However, as seen in Figure 2 of Rousselin, there is an area that does not contain holes (seen on the left), so that when Area Z overlaps this area without holes, no flow will go through the valve. Paragraph 0004 discussing that there is always at least one hole facing the outlet tube so there is no risk of interruption is directed to having a gradual flow increase provided by having the two rows of holes. Therefore is no risk of interruption going from 0% to 100% flow. However, Rousselin does not mention an off position. Having a fully off position is desired, as it provides a way to close the valve. Furthermore Rousselin does not teach away from having an off position, because if having flow in all positions of the valve was the intention, then the holes would go around the entirety of the circumference of the valve.
The prior art has not been improperly supplemented. The rejection is under 103 and the paragraph pointed out by Applicant is used to show how and why a modification of Rousselin would be possible. While Applicant argues that an off position is not always desired, one of ordinary skill in the art may desire an off position and therefore would be motivated to use the area of Rousselin which does not have a flow path to achieve an off position instead of implementing another valve.
Furthermore, if it is seen that Rousselin does not teach an off position, another rejection has been made in view of Phlipot.
Applicant alleges that “common knowledge” is relied upon as evidence that Rousselin teaches an off position because of the statement in the rejection that the holes would go around the entirety of the circumference of the valve if the intention was to have flow in all positons.

Applicant alleges that Lamp does not teach all of the first plurality of connecting holes are arranged along the same radius on the rotating disc, as orifice 24c’ is arranged at a different radius.
However, 24c’ is described as being an additional orifice and is not being relied upon in rejecting the first plurality of connecting holes. 
Applicant alleges that Rousselin, Lee, and Vignes fail to teach a regulatory valve that provides a minimum gas flow rate for both butane gas and propane gas.
However, the minimum gas flow rate is determined by the size of the orifice. The combination teaches different sized orifices, the smallest of which would provide a minimum gas flow rate for any gas. Therefore, the combination teaches a minimum gas flow rate for both butane and propane gases.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9, 11, and 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over by Rousselin (U.S. 2004/0182456) in view of Lamp et al. (U.S. Patent No. 3,014,489).

    PNG
    media_image1.png
    760
    654
    media_image1.png
    Greyscale

Annotated Figure 2 from Rousselin.
Regarding claim 1, Rousselin discloses: a regulating valve, the regulating valve comprising:  a valve body (2, 3) with an inlet conduit (10) through which gas is supplied, an outlet conduit (11) and an inner 
Regarding the limitation of a gas cooking appliance, please note that a preamble is denied the effect of a limitation where the claims are drawn to a structure and the portion of the claim following the preamble is a self-contained descripted of the structure not depending for completeness upon the introductory clause. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.

Lamp teaches a gas valve wherein each of a first intercalating holes (24b) having a size that is smaller than a nearest preceding first hole (24a) in pairs of a main series of connecting holes 24 (Col. 2, lines 57-66; see Table in Col. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Rousselin to provide each of the first intercalating holes having a size that is smaller than the nearest preceding first hole in the pairs of the main series of connecting holes. Doing so would provide accurate control of the ratio of ranges (Col. 1, lines 21-28), as recognized by Lamp.
The combination fails to teach the rotating disc includes an off position wherein none of the first plurality of connecting holes overlap with the inner through hole of the valve body.
Rousselin teaches wherein the rotating disc (6) includes an off position wherein none of the first plurality of connecting holes (70, 71) overlap with the inner through hole (Z) of the valve body 2, 3.
Further regarding this limitation as seen in Figure 2 of Rousselin, there is an area that does not contain holes (seen on the left), so that when Area Z overlaps this area without holes, no flow will go through the valve. Paragraph 0004 discussing that there is always at least one hole facing the outlet tube so there is no risk of interruption, is directed to having a gradual flow increase provided by having the two rows of holes. Therefore is no risk of interruption going from 0% to 100% flow. However, Rousselin does not mention an off position. Having a fully off position is desired, as it provides a way to close the valve. Furthermore Rousselin does not teach away from having an off position, because if 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Rousselin to provide the rotating disc includes an off position wherein none of the first plurality of connecting holes overlap with the inner through hole of the valve body, as taught by Rousselin. Doing so would allow the flow through the valve to be stopped, which would allow repairs and provide adjustment to the flow.
Regarding claim 2, Rousselin as modified teaches the invention as essentially claimed and further teaches wherein the plurality of first intercalated holes (see annotated figure above) are consecutively arranged in order of increasing size along the angular path in the direction corresponding to the increase in gas flow (see paragraph 0025).
Regarding claim 3, Rousselin as modified teaches the invention as essentially claimed and further teaches wherein the first plurality of connecting holes (70, 71) further comprises a plurality of second intercalated holes (see annotated figure above) with one of the second intercalated holes (see annotated figure above) also being positioned between the pairs of the main series of - 14-connecting holes (see annotated figure above).
Regarding claim 4, Rousselin as modified teaches the invention as essentially claimed and further teaches wherein the plurality of second intercalated holes (see annotated figure above) are consecutively arranged in order of increasing size along the angular path in the direction corresponding to the increase in gas flow (see paragraph 0025).
Regarding claim 5, Rousselin as modified teaches the invention as essentially claimed and further teaches wherein each of the second intercalated holes (see annotated figure above) has a size that is larger than the size of the nearest preceding first intercalated hole (see annotated figure above; see paragraph 0025).

Regarding claim 7, Rousselin as modified teaches the invention as essentially claimed but fails to teach wherein all of the first plurality of connecting holes are arranged along the circumferential line on the rotating disc.
Lamp teaches a gas valve wherein all of a first plurality of connecting holes (24) are arranged along the same circumferential line on a rotating disc 20 (see Figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Rousselin to provide wherein all of the first plurality of connecting holes are arranged along the same circumferential line on the rotating disc, as taught by Lamp. Doing so would simplify the disc.
Regarding claim 8, Rousselin as modified teaches the invention as essentially claimed and further teaches wherein each of the main series of connecting holes (see annotated figure above) is arranged  along a first circumferential line in the rotating disc (6) and each of the plurality of first intercalating holes (see annotated figure above) is arranged along a second circumferential line in the rotating disc (6), the second circumferential line being different than the first circumferential line (see Figure 2).
Regarding claim 9, Rousselin as modified teaches the invention as essentially claimed but fails to teach wherein all of the first plurality of connecting holes are arranged along the same circumferential line on the rotating disc.
Lamp teaches a gas valve wherein all of a first plurality of connecting holes (24) are arranged along the same circumferential line on a rotating disc 20 (see Figure 3).

Regarding claim 11, Rousselin as modified teaches the invention as essentially claimed and further teaches wherein the rotating disc (6) includes a first minimum gas flow rate position for a first gas wherein only the first (see annotated figure above) of the main series of connecting holes (see annotated figure above) in the angular path overlaps with the inner through hole (Z) of the valve body (2, 3), the first of the main series of connecting holes (see annotated figure above) being smaller than the remainder of the main series of connecting holes (see annotated figure above).
Regarding claim 13, Rousselin as modified teaches the invention as essentially claimed and further teaches wherein the rotating disc (6) includes a first minimum gas flow rate position for a first gas wherein only the first (see annotated figure above) of the main series of connecting holes (see annotated figure above) in the angular path overlaps with the inner through hole (Z) of the valve body (2, 3), the first (see annotated figure above) of the main series of connecting holes (see annotated figure above) being smaller than the remainder of the main series of connecting holes (see annotated figure above).
Claim 12, 14, 18, 19, and 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousselin in view of Lamp, in further view of Vignes et al. (U.S. Patent No. 3,589,399).
Regarding claims 12, 14, 18, 19, and 21 Rousselin as modified teaches the invention as essentially claimed and further teaches wherein the rotating disc (6) includes a second minimum gas flow rate position, wherein only the first (see annotated figure above) of the main series of connecting holes (see annotated figure above) in the angular path and a first of the first intercalated holes (see annotated figure above) in the angular path overlap with the inner through hole (Z) of the valve body 2, 
Rousselin fails to teach a second gas different than the first gas; wherein the first gas is butane gas; wherein the first gas is butane gas and the second gas is propane gas.
Vignes teaches a gas valve comprising a second gas different than the first gas (Col. 1, lines 35-39).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Rousselin to provide a second gas different than the first gas; wherein the first gas is butane gas; wherein the first gas is butane gas and the second gas is propane gas, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
In the event that it is seen that Rousselin does not teach the rotating disc includes an off position wherein none of the first plurality of connecting holes overlap with the inner through hole of the valve body, then the claims are rejected in view of Phlipot. 
Claim(s) 1-9, 11, and 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over by Rousselin in view of Lamp in further view of Phlipot et al. (U.S. Patent No. 4,643,215).
Regarding claim 1, Rousselin discloses: a regulating valve, the regulating valve comprising:  a valve body (2, 3) with an inlet conduit (10) through which gas is supplied, an outlet conduit (11) and an inner cavity in fluid communication with the inlet conduit (10), the valve body (2, 3) including an internal through hole (Z) that fluidly communicates the inner cavity with the outlet conduit 11 (see paragraph 0025); a rotating disc (6) arranged in the inner cavity of the valve body (2, 3), the rotating disc (6) including a first plurality of connecting holes (70, 71) arranged in an angular path and configured to regulate a plurality of intermediate gas flow rates through the regulating valve, the rotating disc (6) 
Regarding the limitation of a gas cooking appliance, please note that a preamble is denied the effect of a limitation where the claims are drawn to a structure and the portion of the claim following the preamble is a self-contained descripted of the structure not depending for completeness upon the introductory clause. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Rousselin fails to disclose each of the first intercalating holes having a size that is smaller than the nearest preceding first hole in the pairs of the main series of connecting holes; the rotating disc includes an off position wherein none of the first plurality of connecting holes overlap with the inner through hole of the valve body.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Rousselin to provide each of the first intercalating holes having a size that is smaller than the nearest preceding first hole in the pairs of the main series of connecting holes. Doing so would provide accurate control of the ratio of ranges (Col. 1, lines 21-28), as recognized by Lamp.
The combination fails to teach the rotating disc includes an off position wherein none of the first plurality of connecting holes overlap with the inner through hole of the valve body.
Phlipot teaches a gas flow control valve wherein a rotating disc (46) includes an off position (56h) wherein none of a first plurality of connecting holes (56) overlap with an inner through hole (60) of a valve body 14 (Col. 4, lines 3-18).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Rousselin to provide the rotating disc includes an off position wherein none of the first plurality of connecting holes overlap with the inner through hole of the valve body, as taught by Phlipot. Doing so would allow the flow through the valve to be stopped, which would allow repairs and provide adjustment to the flow.
Regarding claim 2, Rousselin as modified teaches the invention as essentially claimed and further teaches wherein the plurality of first intercalated holes (see annotated figure above) are consecutively arranged in order of increasing size along the angular path in the direction corresponding to the increase in gas flow (see paragraph 0025).
Regarding claim 3, Rousselin as modified teaches the invention as essentially claimed and further teaches wherein the first plurality of connecting holes (70, 71) further comprises a plurality of second 
Regarding claim 4, Rousselin as modified teaches the invention as essentially claimed and further teaches wherein the plurality of second intercalated holes (see annotated figure above) are consecutively arranged in order of increasing size along the angular path in the direction corresponding to the increase in gas flow (see paragraph 0025).
Regarding claim 5, Rousselin as modified teaches the invention as essentially claimed and further teaches wherein each of the second intercalated holes (see annotated figure above) has a size that is larger than the size of the nearest preceding first intercalated hole (see annotated figure above; see paragraph 0025).
Regarding claim 6, Rousselin as modified teaches the invention as essentially claimed and further teaches wherein each of the second intercalated holes (see annotated figure above) has a size that is larger than the size of the nearest preceding first intercalated hole (see annotated figure above; see paragraph 0025).
Regarding claim 7, Rousselin as modified teaches the invention as essentially claimed but fails to teach wherein all of the first plurality of connecting holes are arranged along the circumferential line on the rotating disc.
Lamp teaches a gas valve wherein all of a first plurality of connecting holes (24) are arranged along the same circumferential line on a rotating disc 20 (see Figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Rousselin to provide wherein all of the first plurality of connecting holes are arranged along the same circumferential line on the rotating disc, as taught by Lamp. Doing so would simplify the disc.

Regarding claim 9, Rousselin as modified teaches the invention as essentially claimed but fails to teach wherein all of the first plurality of connecting holes are arranged along the same circumferential line on the rotating disc.
Lamp teaches a gas valve wherein all of a first plurality of connecting holes (24) are arranged along the same circumferential line on a rotating disc 20 (see Figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Rousselin to provide wherein all of the first plurality of connecting holes are arranged along the same circumferential line on the rotating disc, as taught by Lamp. Doing so would simplify the disc.
Regarding claim 11, Rousselin as modified teaches the invention as essentially claimed and further teaches wherein the rotating disc (6) includes a first minimum gas flow rate position for a first gas wherein only the first (see annotated figure above) of the main series of connecting holes (see annotated figure above) in the angular path overlaps with the inner through hole (Z) of the valve body (2, 3), the first of the main series of connecting holes (see annotated figure above) being smaller than the remainder of the main series of connecting holes (see annotated figure above).
Regarding claim 13, Rousselin as modified teaches the invention as essentially claimed and further teaches wherein the rotating disc (6) includes a first minimum gas flow rate position for a first gas wherein only the first (see annotated figure above) of the main series of connecting holes (see annotated figure above) in the angular path overlaps with the inner through hole (Z) of the valve body .
Claim 12, 14, 18, 19, and 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousselin in view of Lamp, in further view of Phlipot, in further view of Vignes.
Regarding claims 12, 14, 18, 19, and 21 Rousselin as modified teaches the invention as essentially claimed and further teaches wherein the rotating disc (6) includes a second minimum gas flow rate position, wherein only the first (see annotated figure above) of the main series of connecting holes (see annotated figure above) in the angular path and a first of the first intercalated holes (see annotated figure above) in the angular path overlap with the inner through hole (Z) of the valve body 2, 3; wherein the rotating disc is configured to assume a first angular position in the inner cavity corresponding to regulation of a gas and a second angular position in the inner cavity corresponding to the regulation of the gas, the second angular position being different than the first angular position.
Rousselin fails to teach a second gas different than the first gas; wherein the first gas is butane gas; wherein the first gas is butane gas and the second gas is propane gas.
Vignes teaches a gas valve comprising a second gas different than the first gas (Col. 1, lines 35-39).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Rousselin to provide a second gas different than the first gas; wherein the first gas is butane gas; wherein the first gas is butane gas and the second gas is propane gas, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Allowable Subject Matter
Claims 10, 15, 16, 20, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753